In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00004-CR

EX PARTE MICHAEL LORENCE                     §     On Appeal from the 362nd District
                                                   Court

                                             §     of Denton County (F-2013-0530-D)

                                             §     September 3, 2020

                                             §     Opinion by Justice Bassel

                                             §     (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order denying habeas relief. It is ordered that the trial

court’s order denying habeas relief is affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel